Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The disclosure is replete with errors regarding the term ‘grove(s)’.  The examiner believes the term should be ‘groove(s)’, based on the claimed invention.  The error is found at least in the following paragraphs: Paragraphs 6, 24, 27-29, 36, and 38.
Paragraph 23 Line 1 could read, “The receptacle 502 can include an outer surface 504 ….”
Paragraph 23 in the last line could read “…such as nail polish or liquid mascara accessible through the opening 508.”
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “542” has been used to designate both interior volume [Paragraph 26 Line 2] and wings [Paragraph 26 Line 3].  These are two different entities.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No. 108 [Fig. 1], and Ref. No. 602 [Fig. 6].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Claim Objections
Claims 2-11 and 18-20 are objected to because of the following informalities.  Appropriate correction is required.
The claims are replete with errors regarding the term ‘grove(s)’.  The examiner believes the term should be ‘grooves’, based on the claimed invention.  The error is found at least in the following claims: Claims 2-7, 18, and 20.
Claim 9 Line 2, and Claim 11 Line 2 could read, “…when the container is in the closed position.”


Allowable Subject Matter
Claims 1-20 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 1, the prior art discloses most of the claimed invention regarding containers with multiple layers that are stacked with connections.  However, the prior art does not expressly disclose that the top layer and the bottom layer are each secured to at least one intermediary layer using the attachment mechanisms to form an ovoid shaped container.
Re Claim 17, the prior art discloses most of the claimed invention regarding containers with multiple layers that are stacked with connections.  However, the prior art does not expressly disclose the attachment mechanisms disposed on the outside of a circular wall of a second intermediary layer of the plurality of intermediary layers are configured to be attached to the attachment mechanisms disposed in the interior of the circular interior cavity of the circular bottom surface of the first intermediary layer.
Re Claim 18, the prior art discloses most of the claimed invention regarding containers with multiple layers that are stacked with connections.  However, the prior art does not expressly disclose each of the circular discs disposed within the volume of at least one of the intermediary layers and are secured in the grooves of a circular wall of the at least one of the intermediary layers, wherein each of the plurality of circular discs include an outside surface and an interior volume, wings extend from the outside surface and are configured to rest in the groves of the circular wall of the at least one of the intermediary layers, and a circular tray configured to store and support liquid or solid objects, the circular tray is disposed within the volume of the bottom layer and secured 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
This application is in condition for allowance except for the following formal matters: objections to the specification, drawings, plus claims 2-11 and 18-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736